Citation Nr: 1532520	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for PTSD.  Jurisdiction of the claims file was subsequently transferred to the RO in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2011 VA examination, the Veteran stated that he sought treatment from a private psychologist shortly after separation from service in May 1967.  The records relating to this treatment have not been associated with the claims file.  VA has a duty to obtain all relevant records of private treatment.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

The RO made two attempts to obtain records of treatment provided from 1982 to 1984, from the Martinez VA Medical Center.  There is no indication in the claims file that a negative reply was received.  VA has a duty to continue efforts to obtain Federal records until they are received unless it is reasonably certain they do not exist or further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorization for VA to obtain records of psychological treatment he received shortly after separation from service in 1967. 

If the Veteran fails to provide needed authorization, tell him that he should obtain and submit a copy of the records himself.

2.  Obtain records of the Veteran's mental health treatment at Martinez VAMC from 1982 to 1984.

If the records are unavailable, inform the Veteran and tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claim.

3.  If additional relevant records are obtained, ask the physician who provided the July 2011 VA opinion to review the claims file, including any newly received evidence, and clarify whether the new evidence changes any aspect of the previous opinion.  If that physician is not available, another physician should provide the review and clarification.

4.  If the claim on appeal remains denied, issue a supplemental statement of the case, and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

